Exhibit 10.4 Management Agreement -Lambert Kassing

MANAGEMENT SERVICES AGREEMENT






THE UNDERSIGNED:


Royal Invest International Corporation (RIIC) a publicly traded corporation
trading on the Over the Counter (“OTC”) under the symbol RIIC, incorporated in
the United States of America in the State of Delaware with its registered office
located at 980 Post Road East, 2nd. floor, Westport, Connecticut 06990, USA,
legally represented by its CEO Mr. Jerry Gruenbaum, hereinafter also referred to
as “RIIC”
 
and


Mr. L.J.C.M. Kassing residing in Schilde Belgium, and/or a management company
under his control, hereinafter also referred to as "Management";




WHEREAS:


·  
The shareholders of Royal Invest Europe B.V. and Royal Invest Development &
Services B.V. here after referred to as the “B.V.’s  have requested and
appointed Management in a General Meeting of Shareholders, dated October 22,
2008, as Managing Director of the B.V’s and has requested Management to render
certain services referred to in Article 3 of this Agreement, which services
Management is willing to render;



·  
the parties hereto wish to establish their mutual obligations and
responsabilities;





HEREWITH UNDERTAKE AND AGREE THE FOLLOWING:


Article 1 - Appointment; domiciliation
1.  
Management is hereby appointed as Managing Director of B.V.’S for an indefinite
period. The acting of Management with effect from October 22, 2008, with a
minimum term of one year,  is hereby ratified and confirmed; any activities
performed by Management as Managing Director from the effective date of its
appointment are hereby approved and, to the extent necessary, ratified and
confirmed.



2.  
From the effective date of Management's appointment as Managing Director the
registered office of B.V.’S shall be at Management's registe­red office.





 
1

--------------------------------------------------------------------------------

 

Article 2 - Termination
1.  
The shareholders of B.V.’S may dismiss Management at any time, with or without
cause, by giving one month's written notice by registered mail to Management at
its registered office as mentioned above.



2.  
Management may resign with immediate effect at any time, with or without cause,
by giving written notice by registered mail addressed to B.V.'s legal address.



3.  
If, for whatever reason, Management should cease to be the Managing Director of
B.V.’S, B.V.’S will cease to have its registered office at Management's address,
and Management will cease to have any further responsibilities towards B.V.’S
unless expressly agreed and understood otherwise. In such event, Management is
authorised to notify the Trade Register of the Chamber of Commerce, the tax
authorities and all other authorities and parties having business with B.V.’S



4.  
Neither the dismissal nor the resignation of Management can ever per se serve as
grounds for a claim for damages on the part of B.V.’S.



5.  
The covenants and agreements under both Article 4 and 5 of this Agreement will
not be affected by the dismissal or resignation of Management, and will survive
the termination of this Agreement.





Article 3 - Management/services
1.  
Within its professional standards Management will act as Managing Director of
B.V.’S and will manage and control the conduct of the business of B.V.’S in
accordance with the resolutions passed by and the instructions of the
shareholders of B.V.’S and the articles of association of B.V.’S and the laws of
The Netherlands.



2.  
Management will maintain the due order and good standing of B.V.’S and
undertakes to perform such duties as may reasonably be expected of a person
holding such office.



3.  
The duties of Management towards B.V.’S will not prevent Management from acting
as managing director of other companies.



4.  
The rendering of services shall be conditional upon the complete and accurate
provision by B.V.’S and/or the shareholders of B.V.’S of the requisite
informa­tion.



5.  
B.V.’S and/or the shareholders of B.V.’S shall provide Management, upon request,
with all information it may require.



6.  
If and to the extent that B.V.’S and/or the shareholders of B.V.’S fails to
provide Management with any information requested, Management shall be
discharged from its obligation to perform the services to which the request for
information relates.





 
2

--------------------------------------------------------------------------------

 
Article 4 - Confidentiality
1.  
Management will hold in strict confidence all information received from B.V.’S
and/or the shareholders of B.V.’S or in connection with B.V.’S and/or the
shareholders of B.V.’S unless such information can be obtained by the general
public through inspection of public registers and when disclosure of such
information is required by law.



2.  
Management undertakes not to use the information obtained for any purpose other
than for or in connection with the management of B.V.’S



3.  
On termination of this agreement, Management undertakes to return all such
information it has from B.V.’S and/or the shareholders of B.V.’S in any form as
well as not to use such information after the aforesaid termination.





Article 5 - Limited activities of B.V.’S
B.V.’S declares that it does not intend to employ staff or to undertake trading
activities. Notwithstanding the foregoing B.V.’S will undertake all measures to
comply with all legal requirements applicable to B.V.’S




Article 6 -  Supply of information
1.  
In order to ensure that Management will be able to fulfil all requirements of
law or under the articles of association, B.V.’S and/or the shareholders of
B.V.’S will provide Management with all necessary information, records, and
documentation.



2.  
If the information, records and documentation has to be provided by another
company of the "B.V.’S Group", the obligation to provide the informati­on, data
and documentation will be assumed by that company.





Article 7 - Fees
1.  
In consideration for performance by Management in accordance with the terms of
this Agreement, B.V.’S and the shareholders of B.V.’S agree jointly and
severally to pay the following fees and charges:

-
a fixed fee of € 15.000,- monthly starting October 22, 2008.



2.  
Fees shall be adjusted every year on the basis of the increase (if any) of the
cost of living index in The Netherlands.



3.  
The domiciliary fee will be billed annually in advance by Management. The other
fees and charges will be billed either monthly or quarterly.



4.  
Management is hereby authorised to pay the said fees and charges out of B.V.'s
bank account when 14 days have lapsed after having sent a copy of the invoices,
unless advised otherwise within this term.



 
3

--------------------------------------------------------------------------------

 
5.  
All fees and charges, whether billed by Management, shall be paid without
set-off or counterclaim, and free and clear of and without deductions, within
one month of the day on which they are billed. Legal interest will accrue on all
overdue amounts from the day following the last day on which the fees and
charges should have been paid.



6.  
In addition to the payment of legal interest, the shareholders of B.V.’S and
B.V.’S hereby agree jointly and severally to pay any and all costs incurred in
the collection of overdue amounts owed pursuant to this Agreement, including
reasonable legal fees.





Article 8 - Indemnity
1.  
The shareholders of B.V.’S and B.V.’S, jointly and severally, hereby covenant
and agree, without any right to set-off or counterclaim, to indemnify and hold
harmless Management and any of its directors, officers or employees, from and
against any liability, personal or otherwise, arising from or by reason of
Management's taking or failure to take any action in connection with or pursuant
to this Agreement and the activi­ties contemplated hereunder.



2.  
The shareholders of B.V.’S, jointly and severally, further covenant and agree to
indemnify and hold harmless, and its partners, associates or employees, from and
against any liabili­ty, personal or otherwise, arising from or by reason of
Management's taking or failure to take any action in connection with or pursuant
to this Agreement and the activities contemplated hereunder.



3.  
Neither Management, nor its directors, officers or employees, will be liable to
the shareholders of B.V.’S personally or otherwise, in relation to Management's
taking or failure to take any action in connection with or pursuant to this
Agreement and the activities contemplated hereunder, except in the case of gross
negligence and/or wilful misconduct of Management.





Article 9 - Contemplated sale or disposal of shares
1.  
The shareholders of B.V.’S undertake to give Management as much advance notice
as possible of any contemplated sale or transfer of any beneficial interest in
B.V.’S



2.  
Should the shareholders of B.V.’S undertake any sale, transfer, pledge or
usufruct as set forth in paragraph 1 of this Article, the shareholders of B.V.’S
shall provide Management as much in advance as possible with the identity,
address and credentials of the purchaser, transferee, pledgee or usufruc­tuary,
and ensure that such person or entity grants Management an underta­king fully
equivalent to that set forth in this Agreement. In the event that Management
finds such person's or entity's credentials or undertaking unsatisfactory,
Management will be at liberty to resign in the manner set forth in Article 2.

 
 
4

--------------------------------------------------------------------------------

 
Article 10 - Amendments
The provisions of this Agreement may be amended only by an instrument in
writing, signed by the parties hereto.




Article 11 - Applicable law and forum
This Agreement shall be interpreted in accordance with and be governed by the
laws of The Netherlands. Any dispute hereunder will be submitted to the District
Court of Utrecht, The Netherlands, acting in the first instance, unless
Management as petitioner chooses to submit the dispute to any other court having
jurisdiction over the parties.




IN WITNESS WHEREOF, this Agreement has been concluded by the parties hereto as
of October 22, 2008 and has been signed in duplicate in Amsterdam, the
Netherlands on November 7, 2008








/s/ Jerry
Gruenbaum                                                                                                            /s/
L.S.C.M. Kassing
Jerry
Gruenbaum                                                                                                                  L.J.C.M.
Kassing
CEO RIIC

 
5

--------------------------------------------------------------------------------

 
